      Case 4:18-cr-06054-EFS    ECF No. 93    filed 03/11/19   PageID.1234 Page 1 of 7



 1   Joseph H. Harrington
 2   United States Attorney
     Eastern District of Washington
 3   Daniel Hugo Fruchter
 4   Tyler H.L. Tornabene
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
 7   Telephone: (509) 353-2767

 8                          UNITED STATES DISTRICT
 9                 FOR THE EASTERN DISTRICT OF WASHINGTON
10   UNITED STATES OF AMERICA,
11                                                Case No.: 4:18-CR-6054-EFS
12                           Plaintiff,
                                                  United States’ Second Discovery
13                vs.                             Status Report
14
     SAMI ANWAR,
15   MID COLUMBIA RESEARCH, LLC,
16   ZAIN RESEARCH, LLC,
17
                             Defendants.
18
19
20
           The United States of America, by and through Joseph H. Harrington, United
21
22   States Attorney for the Eastern District of Washington, and Daniel Hugo Fruchter
23   and Tyler H.L. Tornabene, Assistant United States Attorneys for the Eastern
24
25   District of Washington, respectfully submits the following second discovery status

26   report.
27
           Due to the complexity and amount of discovery being disclosed to defense
28
     counsel in the above-captioned case, in light of the Superseding Indictment against
     Second Discovery Status Report – 1
      Case 4:18-cr-06054-EFS      ECF No. 93    filed 03/11/19   PageID.1235 Page 2 of 7



 1   Defendants returned by a Grand Jury in the Eastern District of Washington on
 2
     February 5, 2019, and in anticipation of the upcoming status conference with the
 3
 4   Court on March 12, 2019, the United States respectfully submits this supplemental
 5   discovery status report.
 6
 7         As the United States advised the Court in its initial discovery status report
 8
     submitted on December 12, 2018, the United States produced approximately
 9
10   55,000 pages of discovery to the Defendants by mid-December, substantially
11
     completing the United States’ discovery production with the exception of certain
12
13   discrete items identified in the United States’ prior status report. As identified in
14   its December 2018 status report, the United States disclosed two additional
15
16   categories of potentially-relevant discovery: (1) electronically stored information

17   imaged from Defendants’ servers during the execution of a January 2018 search
18
     warrant; and (2) recordings of a number of telephone calls made by Defendant
19
20   SAMI ANWAR from the Benton County Jail. As the United States previously
21
     identified, these materials are too voluminous to transmit using the United States’
22
23   file transfer system. As set forth in the United States’ prior status report, the
24
     United States made this information available to Defendants, and indicated that it
25
26   would load these materials on a hard drive provided by the Defendants at the
27   Defendants’ request. On December 12, 2018 and again on February 20, 2019, the
28
     United States reminded, in writing Defense Counsel, as well as the electronic

     Second Discovery Status Report – 2
      Case 4:18-cr-06054-EFS     ECF No. 93    filed 03/11/19   PageID.1236 Page 3 of 7



 1   discovery litigation support firm retained by Defendants in January 2019 (Behind
 2
     the Gavel, LLC) that this additional information was and remains available to
 3
 4   Defendants. Additionally, as the United States previously advised, it has provided
 5   an index to the Defendants to identify which bates range prefixes correspond to
 6
 7   various sources of information.

 8
           Since the United States’ initial discovery status report, the United States has
 9
10   made additional productions to Defendants via its file transfer system on December
11
     19, 2018, January 17, 2019, and February 27, 2019, and a replacement production
12
13   for a prior production on February 12, 2019. With the exception of the December
14   2018 production, these productions were relatively small. On January 22, 2019,
15
16   the United States also made available to Behind the Gavel all of the information

17   previously provided to Defendants. Since that time, all productions have been
18
     made to defense counsel and to Behind the Gavel simultaneously.
19
20
           With regard to the Superseding Indictment, it covers a time period not
21
22   previously covered by the prior Indictment. Consequently, the United States has
23
     identified and disclosed to Defendants additional electronically-stored information
24
25   obtained from Defendants’ servers during the execution of the January 2018 search
26   warrant from the 2013 through 2015 time frame that was not previously produced.
27
     The United States notified the Defendant in its February 20, 2019 letter that it had
28
     this information available as well and that, because it was too voluminous to
     Second Discovery Status Report – 3
      Case 4:18-cr-06054-EFS      ECF No. 93     filed 03/11/19   PageID.1237 Page 4 of 7



 1   transfer via file transfer system, that the United States would load it on the same
 2
     hard drive to be provided by Defendants.
 3
 4         In its investigation pertaining to the Superseding Indictment, the United
 5
 6   States also issued certain requests for information and obtained two additional

 7   search warrants. The United States has begun its production of these materials and
 8
     anticipates that it will have completed its production of all materials obtained thus
 9
10   far in the next week and that any subsequently-received materials will timely be
11
     produced on a rolling basis as they are received.
12
13
           In addition to the 2013 through 2015 time frame, the Superseding Indictment
14
15   also identifies conduct taking place throughout 2018, including the time period
16   after which Defendant SAMI ANWAR was detained upon order of the Court at the
17
     Benton County Jail. As the United States has previously identified, SAMI
18
19   ANWAR made numerous calls during that time to various persons, at least some of
20
     which were specifically related to the conduct alleged in the Indictment and
21
22   Superseding Indictment. The United States has made available complete
23
     recordings of each of these calls to the Defendants. Prior to each of these calls,
24
25   SAMI ANWAR and the recipient of the call were advised via the jail call system
26   that the call was being recorded and monitored, and therefore not confidential, and
27
     that if the call was to an attorney not already registered with the Jail, the attorney
28
     should immediately contact the Benton County Jail so that he or she be placed on
     Second Discovery Status Report – 4
      Case 4:18-cr-06054-EFS      ECF No. 93    filed 03/11/19   PageID.1238 Page 5 of 7



 1   the list of numbers not to be recorded. The United States therefore does not
 2
     believe that the contents of these calls are covered by the attorney-client privilege
 3
 4   or the marital communications privilege, both of which require that the Defendant
 5   intend that the communication be confidential. See U.S. v. Marashi, 913 F.2d 724,
 6
 7   730 (9th Cir. 1990) (the marital communications privilege “does not extend to

 8   statements which are made before, or likely to be overheard by, third parties”);
 9
     U.S. v. Martin, 278 F.3d 988, 999 (9th Cir. 2002) (attorney-client privilege).
10
11   Accordingly, absent any objection by the Defendants, the United States intends to
12
     proceed with a review of these recordings.
13
14         The United States has not received any reciprocal discovery from
15
16   Defendants pursuant to Defendants’ reciprocal discovery obligation under Fed. R.

17   Crim. P. 16, nor have Defendants indicated that any reciprocal discovery is
18
     forthcoming or contemplated.
19
20
           Finally, the United States has offered to provide Defendants with, as a
21
22   courtesy, a “reverse proffer” presentation to highlight what the United States
23
     believes is the most relevant evidence, as well as to assist Defendants in reviewing
24
25   the discovery. As the United States has indicated, such a presentation could occur
26   as early as late March or early April.
27
28
           DATED March 11, 2019.

     Second Discovery Status Report – 5
      Case 4:18-cr-06054-EFS   ECF No. 93   filed 03/11/19   PageID.1239 Page 6 of 7



 1
 2                                             Joseph H. Harrington
                                               United States Attorney
 3
 4                                             s/ Daniel Hugo Fruchter
 5                                             Daniel Hugo Fruchter
 6                                             Tyler H.L. Tornabene
                                               Assistant United States Attorneys
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Second Discovery Status Report – 6
      Case 4:18-cr-06054-EFS      ECF No. 93   filed 03/11/19   PageID.1240 Page 7 of 7



 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 11, 2019, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification
 4
     of such filing to the following:
 5
     John Gary Metro
 6
     Attorney at Law
 7   719 Jadwin Avenue
 8   Richland, Washington 99352
                                                  s/ Daniel Hugo Fruchter
 9                                                Daniel Hugo Fruchter
10                                                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Second Discovery Status Report – 7
